Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (Claims 9-20) in the reply filed on 27 September 2022 is acknowledged. Applicant’s cancellation of Claims 1-8 and addition of Claims 21-28 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 916 (as shown in Fig. 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12-14, 16-17, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120051621 A1 (Ong).
Regarding Claims 9, 17, and 21-22, Ong discloses a method of inspecting a photolithographic mask (Abstract). Ong discloses the steps of receiving a first design database (paragraph 0022), rendering an image based on the first design database (i.e. generating a database training image) (paragraph 0022), imaging a mask to capture a mask image (paragraph 0023), comparing the database rendered image and the mask image (die-do-database comparison) (paragraph 0024), generating a bias factor based on the die-to-database comparison to generate a second design database (paragraph 0024-0025), and comparing the mask with the new database image generated from the bias-corrected database (paragraph 0024-0025). The photomask disclosed by Ong includes several regions (i.e. pattern areas) and the biasing system used for adjusting the mask images may adjust features within specific regions (paragraph 0015).
Regarding Claim 12, Ong discloses that the method of inspecting the mask further comprises a pass or fail test, where a determination is made as to whether the number of false-positives and false-negatives is acceptable (paragraph 0024).
Regarding Claim 13, Ong discloses that the die-to-database comparison is repeated after each new bias factor is introduced, and is iterated upon until the bias factor selected yields an acceptable number of false-positives and false-negatives (paragraph 0024).
Regarding Claim 14, Ong discloses that the design database contains the geometric patterns (features) as they are intended to appear on a mask (paragraph 0014). Thus, the training feature of the mask is comparable to the feature in the pattern area of the mask.
Regarding Claim 16, Ong discloses that the biasing system adjust one or more features of the design database (paragraph 0015). An initial bias factor is determined for the design database prior to the die-to-database comparison is made (paragraph 0015). Since the design database is utilized for creating the mask (paragraph 0023), the mask training image is also adjusted prior to the die-to-database comparison being performed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120051621 A1 (Ong) in view of US 20190285980 A1 (Yoshikawa).
Regarding Claims 10-11 and 18-20, Ong discloses a method for inspecting a photomask, as explained above. However, Ong is silent in regard to the use of gray scale mapping to compare the database image and the mask image. Yoshikawa teaches a defect inspection method for photomasks. The defect inspection method taught by Yoshikawa generates a map of gray scale values obtained by inspecting a pattern region in which the inspection target is inspected (Yoshikawa, paragraph 0069). A defect determination threshold calculation unit calculates a defect determination threshold using the values in the gray scale map corresponding to the position of a pixel of interest (Yoshikawa, paragraph 0070). A comparison is made between a reference pixel and a pixel of interest to obtain a difference value, which is then used to assess if the difference passes the threshold value (Yoshikawa, paragraph 0017). A reference image (i.e. a database image) is generated from design data acquired from the inspection comparison (Yoshikawa, paragraph 0072). The gray scale mapping inspection process is performed on each pixel and repeated until inspection is completed (Yoshikawa, paragraph 0074). Ong and Yoshikawa are analogous art because both references pertain to inspection methods for photomasks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to utilize the gray scale mapping technique taught by Yoshikawa in the inspection method disclosed by Ong because this is a common technique for defect inspection (Yoshikawa, paragraph 0003) that prevents erroneous detection and provides high precision to photomask inspection (Yoshikawa, paragraph 0053).
Claim(s) 15 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120051621 A1 (Ong) in view of US 20180335703 A1 (Wang).
Regarding Claims 15 and 23-28, Ong discloses a method for inspecting a photomask, as explained above. Ong, however, does not disclose specifics as to the layout of the mask patterns as it relates to the features. Wang teaches a method for forming a layout pattern for a photomask. Wang teaches that an array pattern including a plurality of main features is provided along a first direction (Wang, paragraph 0007). The main features are arranged to form a plurality of rows (Wang, paragraph 0007). The main features may be considered equivalent to the “primary mask pattern” of the instant invention. A plurality of assistant features (corresponding to the features of the instant invention) are inserted into each row of the main features (Wang, paragraph 0007). The features are spaced apart by distances d1 and d2 (Wang, paragraph 0007, see also Fig. 5). As shown in Fig. 5(b) of Wang, the assistant features (34) are connected to the main features (32) and are disposed to a side of the main features. As shown in Fig. 5(a)-5(c) of Wang, the assistant features may have a different size and/or shape, allowing for the existence of first and second mask features, which differ from one another (Wang, paragraph 0022). Ong and Wang are analogous art because both references pertain to photomask manufacturing. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the pattern layout taught by Wang for a photomask manufactured using the inspection method disclosed by Ong because the layout taught by Wang may avoid corner rounding issues in the pattern and the main features may be transferred to a semiconductor substrate in better fidelity (Wang, paragraph 0006).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        12/02/2022